PER CURIAM.
We grant rehearing, withdraw our opinion of December 22, 1993, and substitute the following opinion:
We affirm the trial court order denying post-conviction relief in all respects except with regard to the computation of gain time concerning which the state acknowledges error. Upon sentencing following a violation of probation, Appellant was entitled to a credit *72for time served, including earned gain time. The Appellant was initially incarcerated prior to October 1, 1989. See Tripp v. State, 622 So.2d 941 (Fla.1993); Thomas v. State, 627 So.2d 1295 (Fla. 5th DCA 1993); Jean v. State, 627 So.2d 592 (Fla. 2d DCA 1993); Springer v. State, 626 So.2d 327 (Fla. 1st DCA 1993).
The record reflects that Appellant is entitled to a credit of four years served in prison .plus 312 days in jail.
Affirmed in part, reversed in part, and remanded for further proceedings.
ANSTEAD, GUNTHER and STONE, JJ., concur.